UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of: November 2014 Commission File Number: 001-36322 LUMENIS LTD. (Translation of registrant’s name into English) Yokneam Industrial Park, P.O. Box 240, Yokneam 2069204, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o CONTENTS This report on Form 6-K of the registrant consists of the following document, which is attached hereto and incorporated by reference herein. Exhibit Press release dated November 11, 2014, announcing financial results for the third quarter ended September 30, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LUMENIS LTD. Date: November 12, 2014 By: /s/ Ophir Yakovian Name: Ophir Yakovian Title: Chief Financial Officer
